Exhibit 10.2

INCREMENTAL COMMITMENT AGREEMENT

Farallon Capital Partners, L.P.

Farallon Capital Institutional Partners, L.P.

Farallon Capital Institutional Partners II, L.P.

Farallon Capital Institutional Partners III, L.P.

c/o Farallon Capital Management, L.L.C.

One Maritime Plaza, Suite 2100

San Francisco, CA 94111

September 27, 2012

Endeavour Energy UK Limited

114 St. Martin’s Lane,

London WC2N 4BE, England

Attention:         J. Michael Kirksey

Endeavour International Corporation

811 Main Street, Suite 2100,

Houston, Texas, 77002

Attention:         J. Michael Kirksey

 

Re: Incremental Commitments

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of April 12, 2012,
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among Endeavour Energy UK Limited (the “Borrower”),
Endeavour International Corporation (“Holdings”), the lenders from time to time
party thereto (the “Lenders”) and Cyan Partners, LP, as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement.

Each Person party to this letter agreement (this “Agreement”) as an Incremental
Lender (each an “Incremental Lender”) hereby severally agrees to provide the
Commitment set forth opposite its name on Annex I attached hereto (for each such
Incremental Lender, its “Incremental Commitment”). Each Incremental Commitment
provided pursuant to this Agreement shall be subject to all of the terms and
conditions set forth in the Credit Agreement, including, without limitation,
Sections 2.01 and 2.11 thereof. The Incremental Lenders, the Administrative
Agent, Holdings and the Borrower agree that this Agreement constitutes an
Incremental Amendment pursuant to and in accordance with Section 2.11 of the
Credit Agreement.

Each Incremental Lender, Holdings, the Borrower and the Administrative Agent
acknowledge and agree that the Loans incurred pursuant to the Incremental
Commitments provided pursuant to this Agreement shall constitute Loans for all
purposes of the Credit Agreement and the other applicable Credit Documents, and
that such Loans shall have the same terms and conditions as those applicable to
all other Loans.



--------------------------------------------------------------------------------

Furthermore, each of the parties to this Agreement hereby agree to the terms and
conditions set forth on Annex I hereto in respect of each Incremental Commitment
provided pursuant to this Agreement.

Each Incremental Lender party to this Agreement, to the extent not already a
party to the Credit Agreement as a Lender thereunder, (i) confirms that it has
received a copy of the Credit Agreement and the other Credit Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to become a Lender under
the Credit Agreement, (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Credit Documents, (iii) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents, as are delegated to the Administrative Agent and the
Collateral Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender, and (v) confirms that if it is organized under the laws of a
jurisdiction outside the United States, it has attached to this Agreement any
tax documentation requested by the Borrower pursuant to the terms of
Section 4.04(a)(vii) of the Credit Agreement, duly completed and executed by it.

Each Incremental Lender party to this Agreement acknowledges and agrees that
(a) no fiduciary or advisory relationship between it and the Administrative
Agent is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement, (b) the Administrative Agent, on
the one hand, and each such Incremental Lender, on the other hand, have an
arms-length business relationship that does not directly or indirectly give rise
to, nor does any such Incremental Lender rely on, any fiduciary duty on the part
of the Administrative Agent, (c) it is capable of evaluating and understanding,
and it understands and accepts, the terms, risks and conditions of the
transactions contemplated by this Agreement and the Credit Agreement, (d) each
of the Administrative Agent, the Lenders or any of their respective affiliates
may have received fees or other compensation from Holdings or any of its
affiliates in connection with the Credit Agreement which may or may not be
publicly disclosed and such fees or compensation do not affect such Incremental
Lender’s independent credit decision to enter into the transactions contemplated
by this Agreement, the Credit Agreement and the other Credit Documents, and
(e) it waives, to the fullest extent permitted by law, any claims it may have
against each of the Administrative Agent, any Lender or any of their respective
affiliates for breach of fiduciary duty or alleged breach of fiduciary duty, in
each case relating to this Agreement, and agrees that each of the Administrative
Agent, each Lender or any of their respective affiliates shall have no liability
(whether direct or indirect) to any Incremental Lender in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of each Incremental Lender, including each Incremental Lender’s
stockholders, employees or creditors, in each case relating to this Agreement,
the Credit Agreement or any other Credit Document.

 

Page 2



--------------------------------------------------------------------------------

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, the Administrative Agent, Holdings, the Borrower and each
Subsidiary Guarantor, (ii) the delivery to the Administrative Agent of a fully
executed counterpart (including by way of facsimile) hereof and (iii) the
payment of any fees and expenses (including, without limitation, the reasonable
fees and disbursements of White & Case LLP incurred in connection with this
Agreement and invoiced prior to the date hereof) then due and payable in
connection herewith (such date, the “Agreement Effective Date”), (A) each
Incremental Lender party hereto (x) shall be obligated to make the Loans
required to be made by it as provided in this Agreement on the terms, and
subject to the conditions, set forth in the Credit Agreement and in this
Agreement, and (y) to the extent provided in this Agreement, shall have the
rights and obligations of a Lender thereunder and under the other applicable
Credit Documents and (B) Schedule 1.01(a) to the Credit Agreement shall be
deemed amended to include a reference to the Incremental Commitments of each
Incremental Lender provided hereunder.

The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Commitments provided hereby
including, without limitation, all Loans made pursuant thereto, and (ii) all
such Obligations (including all such Loans) shall constitute (and be included in
the definition of) “Guaranteed Obligations” under each of the Guaranties and be
entitled to the benefits of the respective Security Documents and the Guaranties
as, and to the extent, provided in the Credit Agreement and in such other Credit
Documents.

Holdings, the Borrower and each Subsidiary Guarantor acknowledges and agrees
that all Obligations with respect to the Incremental Commitments provided hereby
and all Loans made pursuant thereto shall (i) be fully guaranteed pursuant to
each Guaranty as, and to the extent, provided in each Guaranty and in the Credit
Agreement, and (ii) be entitled to the benefits of the respective Security
Documents as, and to the extent, provided therein and in the Credit Agreement.

In order to induce the Incremental Lenders to enter into this Agreement, each of
Holdings and the Borrower hereby represents and warrants that:

(i) all of the representations and warranties contained in the Credit Documents
are true and correct in all material respects both before and immediately after
giving effect to the Agreement Effective Date, with the same effect as though
such representations and warranties had been made on and as of the Agreement
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date); and

(ii) no Default or Event of Default exists before or immediately after giving
effect to the Amendment Effective Date, or the increase in the Commitments
contemplated hereby on such date.

Attached hereto as Annex II is the officer’s certificate required to be
delivered pursuant to Section 2.11(a)(iv)(2) the Credit Agreement certifying as
to compliance with Section 2.11(a)(iv)(1) of the Credit Agreement and containing
the calculations (in reasonable detail) required by such clause.

 

Page 3



--------------------------------------------------------------------------------

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on September 27, 2012. If you do not so accept this Agreement by such
time, our Incremental Commitments set forth in this Agreement shall be deemed
canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 11.12
of the Credit Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

*****

 

Page 4



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.

 

Very truly yours, Farallon Capital Partners, L.P. By   /s/ Michael G. Linn  
Name:   Michael G. Linn   Title:   Managing Member Farallon Capital
Institutional Partners, L.P. By   /s/ Michael G. Linn   Name:   Michael G. Linn
  Title:   Managing Member Farallon Capital Institutional Partners II, L.P. By  
/s/ Michael G. Linn   Name:   Michael G. Linn   Title:   Managing Member
Farallon Capital Institutional Partners III, L.P. By   /s/ Michael G. Linn  
Name:   Michael G. Linn   Title:  

Managing Member

Agreed and Accepted

this 27th day of September, 2012:

 

ENDEAVOUR ENERGY UK LIMITED By:   /s/ J. Michael Kirksey  

Name: J. Michael Kirksey

Title:

 

ENDEAVOUR INTERNATIONAL CORPORATION By:   /s/ J. Michael Kirksey  

Name: J. Michael Kirksey

Title:

 

Page 5



--------------------------------------------------------------------------------

CYAN PARTNERS, LP,

    as Administrative Agent

By:   /s/ Jonathan Tunis  

Name: Jonathan Tunis

Title: Managing Director

 

Page 6



--------------------------------------------------------------------------------

Each Subsidiary Guarantor acknowledges and agrees to each the foregoing
provisions of this Incremental Commitment Agreement and to the incurrence of the
Loans to be made pursuant thereto.

 

ENDEAVOUR OPERATING CORPORATION By:   /s/ J. Michael Kirksey   Name:   J.
Michael Kirksey   Title:   ENDEAVOUR ENERGY NORTH SEA LLC By:   /s/ J. Michael
Kirksey   Name:   J. Michael Kirksey   Title:   ENDEAVOUR ENERGY NORTH SEA, L.P.
By:  

Endeavour Energy North Sea LLC,

its general partner

  By:   /s/ J. Michael Kirksey     Name:J. Michael Kirksey     Title: ENDEAVOUR
ENERGY NEW VENTURES INC. By:   /s/ J. Michael Kirksey   Name:   J. Michael
Kirksey   Title:   END MANAGEMENT COMPANY By:   /s/ J. Michael Kirksey   Name:  
J. Michael Kirksey   Title:  

 

Page 7